DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of October 17, 2019 was received and reviewed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (DE 10 2014 017 979 A1) in view of Barth (DE 103 18 024 A1).
Regarding claims 1 and 2, Unger teaches a stilt part (See Figure 3 (10)) for a suspension damper strut (12) of a wheel suspension of a vehicle, the stilt part (10) comprising:
a shank portion (14c, 14d) extending along a longitudinal axis of the stilt part (10), wherein the shank portion (14c, 14d) comprises a convex region that is bent away from the longitudinal axis (See Figure 3), the convex region being configured to provide clearance for a drive shaft of a wheel (See paragraph [0021] of translation), wherein the shank portion is formed from a first shell element (14c) and a second shell element (14d); and 

Unger does not disclose the first and second shell elements are connected together along a longitudinal seam, or the first and second shell elements are welded together along the longitudinal seam.
However, Barth teaches a stilt comprising two shaft sections (12a) connected together by welding along a longitudinal seam (See Figure 1 (34) and paragraphs [0034-0035] of translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld together the shell elements (14c, 14d) of Unger along a longitudinal seam rather than use screws in order to provide a simple, small, and stable design (See paragraph [0034] of Barth translation).
Regarding claim 3, Unger, as modified, discloses the first shell element (14c) is a first half-shell element and the second shell element (14d) is a second half-shell element (See Figure 3).
Regarding claim 4, Unger, as modified, discloses the connecting portion (lower portion of (14c, 14d)) is configured as a fork portion with at least two fork leg regions or as an eye portion with a through- opening (See Figure 3 lower portion of (14c, 14d)).
Regarding claim 5, Unger, as modified, does not disclose the first and second shell elements are deep drawn. 
However Barth teaches the shaft sections (12a) are deep drawn (paragraph [0018] of translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deep draw the shell elements (14c, 14d) of Unger in order to increase stability and reduce weight of the components (See paragraph [0018] of Barth translation).
Regarding claim 6, Unger, as modified, discloses the connecting portion (lower portion of (14c, 14d)) is configured as a fork portion with at least two fork leg regions, wherein the first and second shell elements (14c, 14d) form the shank portion (14c, 14d) and the connecting portion (lower portion of (14c, 14d)), wherein the shell elements (14c, 14d) form the at least two fork leg regions (See Figure 3).
Regarding claim 7, Unger, as modified, discloses the longitudinal seam extends along a neutral axis of the shank portion (See Figure 3 where 14c and 14d meet, this would be the longitudinal seam and a neutral axis of the shank potion).
Regarding claim 8, Unger, as modified, discloses a majority of the longitudinal seam extends in a manner twisted through about 90° to the center plane (See Figure 3, where shell elements (14c, 14d) meet) but does not disclose the majority of the longitudinal seam extends in a center plane of the shank portion.
However, as can be seen in Figure 1 of Barth the longitudinal seam (34) is located in the center plane of the vehicle component (10) where shaft sections (12a) meet (See paragraph [0027] of translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the longitudinal seam in the center plane of the shank portion in order to achieve a design that utilizes mirror symmetrical parts (See paragraph [0032] of translation).
Regarding claim 9, Unger, as modified, does not explicitly disclose the connecting portion is configured as a fork portion with at least two fork leg regions, wherein the at least two fork leg regions are opposite one another and comprise fork eyes that define a fork axis, wherein the fork axis extends substantially parallel relative to the center plane of the shank portion.
However, as seen in Figure 3 of Unger fork axis (below (18)) extends perpendicular to the center plane of the shank portion (14c, 14d). In view of the teachings of Unger it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fork axis extend parallel to the center plane of the shank portion rather than perpendicular since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Unger, as modified, discloses the connecting portion (See lower portion of (14c, 14d)) is configured as a fork portion with at least two fork leg regions, wherein the at least two fork leg regions are opposite one another and comprise fork eyes that define a fork axis, wherein the fork axis extends substantially perpendicular relative to the center plane of the shank portion (See Figure 3 area below (18)).
Regarding claim 11, Unger, as modified, does not disclose the longitudinal seam is a first longitudinal seam, wherein the shank portion comprises a closed cross-sectional profile, wherein the first and second shell elements are connected along two opposite longitudinal seams, one of which is the first longitudinal seam.
However, Barth teaches that the weld beads (34a) are arranged on mutually opposite circumferential points of the shaft sections (12a) thus closing the cross-sectional profile of the shaft sections (See paragraph [0035] of translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mutually opposite weld seams of Barth on the shaft elements of Unger in order to provide a strong and durable connection between the shaft elements.
Regarding claim 12, Unger, as modified, discloses the shank portion comprises a cross- sectional profile that is open on a first side in the convex region (See Figure 3, cross-sectional profile is open between 14c, 14d).
Regarding claim 13, Unger, as modified, discloses the shank portion comprises a cross- sectional profile that widens towards the middle of the shank portion in the longitudinal direction (See Figure 3, shell elements (14c, 14d) are widest in the middle).
Regarding claim 14, Unger, as modified, does not disclose at least one of the shank portion or the connecting portion comprises longitudinal beads. 
However, Barth teaches stabilizing the fork arms with a longitudinal bead in the connection area between the fork arms and shaft sections (paragraph [0014] or translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Unger to include the longitudinal beads of Barth in order to better stabilize the fork arms.
Regarding claim 15, Unger, as modified, does not disclose the connecting portion is configured as a fork portion with at least two fork leg regions, wherein the longitudinal beads are disposed in at least one of the convex region of the shank portion or the at least two fork leg regions of the connecting portion.
However, Barth teaches stabilizing the fork arms with a longitudinal bead in the connection area between the fork arms and shaft sections (paragraph [0014] or translation). In view of the teachings of Barth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Unger to include the longitudinal beads of Barth in order to better stabilize the fork arms.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Unger and Barth, as applied to claim 1 above, and further in view of Hoiland et al. (US 2020/0290420).
Regarding claim 16, Unger, as modified, does not explicitly disclose at an opposite end from the connecting portion the first and second shell elements form a connection region for a damper tube, wherein the connection region forms a receiving edge configured in a recessed manner into the shank portion.
However, Hoiland teaches the use of a yoke (1) as an attachment region for a damping unit, where the damping unit would be received into the cylindrical opening of the inner wall extrusion (11) (See paragraph [0065] and Figure 2). In view of the teachings of Hoiland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the yoke as taught by Hoiland to the stilt part of Unger, as modified, in order to better absorb forces in both the tensile and compression directions (See Hoiland [0065]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 103 18 024 A1) in view of Unger (DE 10 2014 017 979 A1).
Regarding claim 17,  Barth teaches a method for producing a stilt part (10) for a suspension damper strut of a wheel suspension of a vehicle, the method comprising: 
forming a first sheet metal blank to form a first shell element (10a) and forming a second sheet metal blank to form a second shell element (10a) such that the first and second shell elements each form a shank part portion (12) extending along a longitudinal axis and a fork part (14) portion adjoining an end of the shank part portion (see paragraph [0009] of translation), 
and connecting the first and second shell elements (10a) along a longitudinal seam (34) to form the stilt part (10) that includes a shank portion (12) that extends along the longitudinal axis and a connecting portion (See area of (42) in Figure 1) that adjoins an end of the shank portion.
Barth does not disclose the shank part portion comprises a convex subregion that is bent away from the longitudinal axis.
However, Unger teaches a damper stilt having a C-shaped design to allow the drive shaft to pass around the damper stilt (See paragraph [0021] of translation and Figure 3). In view of the teachings of Unger it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank part portion of Barth to include the C-shaped design of Unger in order to leave room for the drive shaft.
Regarding claim 18, Barth, as modified, discloses the forming comprises deep drawing the first and second sheet metal blanks to form the first and second shell elements (10a). (See paragraph [0018] of translation)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included prior art shows suspension systems of pertinence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616